Carlisle, J.
This court in judgments entered in these cases (Troup v. State, 85 Ga. App. 138, 68 S. E. 2d, 195, decided November 21, 1951) affirmed the judgment of the Superior Court of Berrien County; and the Supreme Court on certiorari having reversed the judgments of this court (Troup v. State, 209 Ga. 9, 70 S. E. 2d, 470), the judgments of affirmance originally rendered by this court are vacated, and the judgments of the trial court are reversed in accordance with the decision of the Supreme Court in these cases.

Judgments reversed.


Sutton, C.J., Gardner, P.J., Felton, Townsend, and Worrill, JJ., concur.